DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 3, the claim limitation “…each oscillator in the network of oscillators represents a node in a trellis of the Viterbi decoder, with oscillators that are in-phase representing respective correct message bits and interconnected logical oscillators that are out of phase representing respective incorrect message bits…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to paragraph 15 and Fig.11-13 embodiments in the application, the underlined portions of the claim limitation “oscillators” and “interconnected logical oscillators” are not clear since as best understood the 
	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (Title: “OIM: Oscillator-based Ising Machines for solving combinatorial optimization problems”, cited by Applicant in the IDS submitted on July 13, 2021) hereinafter (“Wang”).
Regarding claim 1, Wang discloses a system comprising: a network of oscillators, wherein each oscillator in the network of oscillators is differentially coupled to each other oscillator in the network of oscillators (page 1 - section 1: paragraph 2 states “…means for realizing Ising machines, i.e., using networks of coupled, self-sustaining nonlinear oscillators…”, which means a network of oscillators, and paragraph 4 states “each oscillator’s phase settles to either 0 or π (radians) and these values are associated with spins of +/- 1…”, which means the network of oscillators is differentially 
	Regarding claim 2, Wang discloses wherein the network of oscillators is configured to solve the Hamiltonian: H = -                         
                            
                                
                                    ∑
                                    
                                        i
                                        ,
                                        j
                                    
                                    
                                        V
                                    
                                
                                
                                    J
                                    i
                                    j
                                    s
                                    i
                                    s
                                    j
                                
                            
                            -
                            
                                
                                    ∑
                                    
                                        i
                                    
                                    
                                        V
                                    
                                
                                
                                    h
                                    i
                                    s
                                    i
                                
                            
                        
                    , where V is the number of oscillators in the network of oscillators, Jij represents a weight of a link interconnecting the ith and jth oscillators in the network of oscillators, si represents a relative phase of the ith oscillator in the network of oscillators and can take a value of either +1 or −1, hi represents a weight of a link connecting the reference oscillator to the ith of oscillator in 
Regarding claim 7, Wang discloses at least one oscillator in the network of oscillators comprises an electronic ring oscillator (page 12 states “Ring oscillators”).
Regarding claim 8, Wang discloses the reference waveform is a square wave (page 12, paragraph 3 states “Our baseline Ising machine actually uses a smoothed square function tan(sin(.)) for the coupling as opposed to the sin(.)…”) and the latching circuitry is configured to latch the oscillatory waveforms between edges of the square wave (page 12, paragraph 3 states “…The change requires designing oscillators with special PPV shapes and waveforms such that their cross-correlation is a square wave which is not different in practice…”).
Regarding claim 9, Wang discloses a polarity switch, operably coupled between a pair of oscillators in the network of oscillators, to switch a polarity of a connection between the pair oscillators (page 9 states “…Next to each potentiometer we have designed male pin connectors soldered on the board such that the polarity of each connection can be controlled by shorting different pins using female jumper caps…”).
Regarding claim 10, Wang discloses a processor, operably coupled to the polarity switch, to actuate the polarity switch (processor which is used to actuate the polarity switch mentioned in claim 9 above) and to control a weight of the connection between the pair of oscillators (page 9 states “…oscillators are organized into groups of 8, with denser connections with the groups….Connections are implemented using rotary potentiometers”, where the potentiometers are used to control a weight of the connection between the pair of oscillators).

6.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Title: “Oscillator-based Ising Maching”, cited by Applicant in the IDS submitted on Dec. 22, 2020) (hereinafter “Wang2017”). 
	Regarding claim 18, Wang discloses a system (please refer to the whole reference for detailed) comprising: a network of electronic oscillators (please refer to at least section I), wherein each electronic oscillator in the network of electronic oscillators is differentially coupled to each other electronic oscillator in the network of electronic oscillators (please refer to section IV. A. on pages 6 and 7, which states “…oscillators are started with random phases between 0 and π; after a while, they all settle to one of the two phase locked states separated by π” and “…Each pair of oscillators I and j are coupled through a resistor with conductance G0*Jij between the opposite differential nodes…”) with a weight selected (please refer to section IV. A. on pages 6 and 7, which states “…Each pair of oscillators I and j are coupled through a resistor with conductance G0*Jij between the opposite differential nodes…” and “…By tweaking the six potentiometers, we can conveniently adjust the edge weights to try various size-4 MAX-CUT problems…Through experiments with various sets of weights, we have validated that that is indeed a proof of concept hardware implementation of oscillator-based Ising Machines…”) to cause the network of electronic oscillators to perform a Boolean logic operation (please refer to sections I, II and IV. C. for Boolean computation).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Title: “OIM: Oscillator-based Ising Machines for solving combinatorial optimization problems”, cited by Applicant in the IDS submitted on July 13, 2021) (hereinafter “Wang”) in view of Wang et al. (Title: “Oscillator-based Ising Maching”, cited by Applicant in the IDS submitted on Dec. 22, 2020) (hereinafter “Wang2017”).
Regarding claim 4, Wang is used to reject claim 1 above.

Wang2017 (Note: Wang2017 is invented by same inventors as the main reference “Wang”) discloses the network of oscillators (please refer to at least sections I and II on pages 1-5 and section IV. C on page 8) comprises oscillators configured to perform at least one Boolean logic operation (please refer to at least sections I and II on pages 1-5 and section IV. C on page 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teaching of Wang2017 to provide the network of oscillators comprises oscillators configured to perform at least one Boolean logic operation. The suggestion/motivation would have been to provide oscillator based Boolean computation as taught by Wang2017.  

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Title: “OIM: Oscillator-based Ising Machines for solving combinatorial optimization problems”, cited by Applicant in the IDS submitted on July 13, 2021) (hereinafter “Wang”) in view of Wang et al. (Title: “Oscillator-based Ising Maching”, cited by Applicant in the IDS submitted on Dec. 22, 2020) (hereinafter “Wang2017”) and Whitfield et al. (Title: “Ground State Spin Logic”, cited by Applicant in the IDS submitted on July 13, 2021) (hereinafter “Whitfield”).
Regarding claim 5, Wang is used to reject claim 1 above.
Wang doesn’t explicitly disclose the network of oscillators comprises oscillators configured as a full adder.

Note: Both Wang and Wang2017 corresponding to Ising Hamiltonians (please refer to keyword “Ising Hamiltonian” of both).
Whitfield discloses using Ising Hamiltonian to form half adder or full adder (please refer to last paragraph of page 1 where it is ended at the first line of page 2, and “half adder” and “full adder” on pages 2 and 5-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teaching of Wang2017 to provide the oscillators configured as a half adder and further with the teaching of Whitfield to provide the oscillators configured as a full adder. The suggestion/motivation would have been to provide oscillator based Boolean computation as taught by Wang2017/ Whitfield.  

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Title: “OIM: Oscillator-based Ising Machines for solving combinatorial optimization problems”, cited by Applicant in the IDS submitted on July 13, 2021) (hereinafter “Wang”) in view of Camsari et al. (Title: “Stochastic p-bits for Invertible Logic”, cited by Applicant in the IDS submitted on Dec. 22, 2020) (hereinafter “Camsari”).
Regarding claim 6, Wang is used to reject claim 1 above.
Wang doesn’t explicitly disclose the network of oscillators is configured to multiply and factor numbers.

	Camsari discloses using Ising Hamiltonians (page 9 states that “other approaches are possible along the lines described in the context of Ising Hamiltonians for quantum computers. We have tried some of these other designs for [J] and many of them lead to results similar to those presented here…”) is used to multiply and factor numbers (please refer to information related to keyword “4-Bit Multiplier/Factorizer” taught by Camsari). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teaching of Camsari to provide the network of oscillators is configured to multiply and factor numbers. The suggestion/motivation would have been to use Ising Hamitonians to provide multiplier/factorizer as taught by Camsari.

Allowable Subject Matter
12.	Claims 11-17 are allowed.

13.	Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

s 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/Richard Tan/Primary Examiner 2849